Order of Supreme Court, New York County (Ryp, J.), entered August 19, 1981, which, inter alia, granted defendant’s motion to confirm the referee’s report and granted defendant’s motion to dismiss the complaint upon grounds of lack of in personam jurisdiction of defendant, is affirmed, with costs. The report made by the referee finding that defendant-respondent was not a resident of New York under CPLR 308 (subd 2) was amply supported by the facts in the record. Concur — Sandler, J. P., Silverman and Asch, JJ.